MEMORANDUM**
California state prisoner Aldo Adkins appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
*708Adkins contends that he is entitled to 90 days of statutory tolling for the time period during which he could have filed a petition for a writ of certiorari to the Supreme Court following the California Supreme Court’s denial of his post-conviction proceeding. We disagree. See Lawrence v. Florida, — U.S.-, 127 S.Ct. 1079, 1088, — L.Ed.2d—(2007) (concluding that 28 U.S.C. § 2244(d)(2) does not toll the 1-year limitations period during the pendency of a petition for certiorari to the Supreme Court following state collateral review); White v. Klitzkie, 281 F.3d 920, 924-25 (9th Cir.2002). Accordingly, we affirm the district court’s dismissal of Adkins’ petition as time-barred.
To the extent Adkins raises uncertified issues, we construe his contentions as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
Finally, in light of the issuance of the opinion in Lawrence, we deny Adkins’ motion to stay the mandate as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.